Citation Nr: 1206915	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-30 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right lower extremity above-the-knee amputation.

2.  Entitlement to special monthly compensation based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel



INTRODUCTION

The Veteran served on active military duty from June 1967 to June 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for a right lower extremity above the knee amputation is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his service-connected posttraumatic stress disorder (PTSD) causes him to require aid and attendance.


CONCLUSION OF LAW

Special monthly compensation (SMC) at the aid and attendance rate is warranted.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b), 3.352(a) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim for entitlement to SMC based on aid and attendance, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2011).

SMC for aid and attendance is payable when a veteran, due to service-connected disability, 1) has the anatomical loss or loss of use of both feet, 2) has the anatomical loss or loss of use of one hand and one foot, 3) is blind in both eyes, or 4) is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A § 1114(l); 38 C.F.R. § 3.350(b).  Determinations regarding the need for aid and attendance must be based on actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  Consideration is given to such conditions as:  inability of the veteran to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his daily environment.  Bedridden is that condition which, through its essential character, actually requires that the veteran remain in bed.  It is not required that all of the disabling conditions enumerated above exist and the particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that the veteran is so helpless as to need regular, rather than constant, aid and attendance.  38 C.F.R. § 3.352(a).

Here, the Veteran has two service-connected disabilities:  PTSD and coronary artery disease.  PTSD is evaluated as 70 percent disabling, which reflects occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  

At a June 2005 VA PTSD examination, the examiner found that the Veteran's PTSD had a marked effect on his overall functioning, in all spheres.  The examiner stated that the Veteran's overall condition was severe and that testing showed concentration, immediate memory, short term memory, and long term memory were all functionally within the mental retardation range.  At a June 2005 VA aid and attendance examination, the examiner concluded that the Veteran was in need of aid and attendance based on the residuals of his right lower extremity above-the-knee amputation.  At an October 2009 VA PTSD examination, the examiner determined that the Veteran was in dire need of aid and attendance because he was unable to care for himself, make decisions for himself, and/or move about in the community.  The examiner diagnosed dementia, PTSD, major depressive disorder with psychosis, and alcohol dependency.  The examiner opined that the Veteran's condition was very severe, but could not say how much of the overall state of confusion, disorganization, and frail physical status is related to PTSD versus other factors.  The examiner believed that the PTSD played a role.  

The Board finds that the evidence of record supports a finding of a need for aid and attendance due to service-connected disabilities.  It is clear that the Veteran requires aid and attendance:  two VA examiners provide medical opinions indicating that he does.  But the June 2005 VA examiner based that determination on the Veteran's physical condition, and not on his service-connected PTSD and coronary artery disease.  The October 2009 psychiatric VA examiner, however, opined that aid and attendance was required based on the Veteran's mental status.  The examiner could not differentiate between the effects of the Veteran's service-connected PTSD and other nonservice-connected mental disorders, dementia, and alcohol abuse.  The effects must, therefore, be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the preponderance of the evidence demonstrates that the Veteran requires aid and attendance due to his service-connected PTSD.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

SMC is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain an examination.

The Veteran asserts that his right lower extremity above-the-knee amputation is either due to a truck driving over his right foot during service or is due to peripheral arterial disease, brought on by his drinking due to service-connected PTSD.  

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The RO did not provide the Veteran with an examination.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  

Here, the evidence of record indicates that the Veteran is in receipt of the Purple Heart for an incident wherein he was hit with shrapnel.  The Veteran has asserted that in the same incident, a truck ran over his right foot, but that he did not seek treatment at that time or thereafter.  The evidence demonstrates that the Veteran underwent a right lower extremity above-the-knee amputation.  In a May 2005 letter, a private physician stated that during service, a truck ran over the Veteran's right foot.  The examiner stated that the Veteran eventually lost his right leg due to this injury.  Thus, there is medical evidence of a diagnosed disability, competent lay evidence of an event during service, and competent, but not highly probative, private medical evidence indicating that the amputation may be due to an inservice event.  

The Board notes that the private medical opinion is not sufficient upon which to grant service connection as it does not provide any supporting rationale or indicate whether any records or lay statements were reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  Accordingly, remand is required for an examination and etiological opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an appropriate examination or examinations to determine the etiology of his right lower extremity above-the-knee leg amputation.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  An examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50% or greater probability) that the amputation was caused or aggravated by the Veteran's military service, to include a truck running over his right foot.  An examiner must address whether a foot injury as the Veteran describes would lead to a right lower extremity amputation.  The examiner must also provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50% or greater probability) that the amputation was caused or aggravated by any medical condition brought on by alcohol abuse.  If the Veteran's amputation was caused or aggravated by a medical condition caused by alcohol abuse, an examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is as likely as not (50% or greater probability) that the alcohol abuse was caused or aggravated by service-connected PTSD.  If an additional examination is required, one shall be obtained.  

2.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


